Citation Nr: 1445945	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  11-33 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York



THE ISSUE

Entitlement to payment for non-VA medical care for the period of December 16, 2010 through December 28, 2010.



ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran had active duty service from October 1944 to July 1946, as well as a period of active duty for training from June 1948 to July 1948.  He died in January 2011. Arnot Ogden Medical Center (AOMC) provided medical care to the Veteran in December 2010 and is the claimant in this case.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Canandaigua, New York.  In that decision, the VAMC denied a request for reimbursement for medical service provided by AOMC.

In May 2014, the Board remanded the claim for additional development.


FINDINGS OF FACT

1.  The Veteran received inpatient treatment from AOMC from December 10, 2010, until his discharge on December 28, 2010.

2.  At the time of treatment, the Veteran had been granted entitlement to service connection for poliomyelitis, rated 100 percent disabling, which was total and permanent in nature.

3.  The evidence is approximately evenly balanced as to whether the Veteran was stable for transfer on December 15, 2010.



CONCLUSION OF LAW

With reasonable doubt resolved in favor of the claimant, the criteria for payment or reimbursement of unauthorized medical expenses incurred at a private medical facility on from December 16, 2010 through December 28, 2010 have been met. 38 U.S.C.A. §§ 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.121 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran received inpatient treatment from AOMC from December 10, 2010, until his discharge on December 28, 2010. VA has refused to pay for that treatment, alleging that the Veteran was stable for transfer on December 15, 2010, at which time a bed was available for him, but that his family refused the transfer.  AOMC, in contrast, argues that the Veteran was not stable for transfer until December 17, 2010, at which time he regressed, making him unstable for such an action. Subsequent attempted transfers of December 22, 2010 and December 24, 2010, were also unsuccessful.

Reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  Among the entities listed as a proper claimant for such reimbursement is the hospital that provided the service.  38 U.S.C.A. § 1728(b).  AOMC thus qualifies as a proper claimant.  AOMC also met the filing requirements for reimbursement, as it indicated the amount claimed, furnished bills, and explained the circumstances necessitating care.  38 C.F.R. § 17.1004.

Generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility under 38 U.S.C.A. § 1728, a claimant must satisfy three conditions. There must be a showing that (a) the care and services rendered were for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, (b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

All three conditions must be met. The Veteran has met the first condition since his service-connected poliomyelitis is rated 100 percent disabling.  There is also no question as to whether the Veteran entered AOMC at a time of medical emergency when there were no other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable.  The only issue is whether for the time period from December 16 through December 28, 2010, the emergency had ended.

The regulation applicable at the time provided that claims for payment or reimbursement of the costs of emergency hospital care or medical services not previously authorized would not be approved for any period beyond the date on which the medical emergency ended. 38 C.F.R. § 17.121 (2010).  For the purpose of payment or reimbursement of the expense of emergency hospital care not previously authorized, an emergency was deemed to have ended at that point when a VA physician had determined that, based on sound medical judgment, a Veteran who received emergency hospital care could have been transferred from the non-VA facility to a VA medical center for continuation of treatment for the disability.  Id.  The regulation was amended effective January 20, 2012.  As the new regulation, which took effect on October 10, 2006, after the events and claim for reimbursement in 2010, is more restrictive, the former regulation is applicable.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003) (discussing that most statutes and regulations liberalizing the criteria for entitlement to a benefit may be applied to pending claims because they would affect only prospective relief).

Here, VA, in its adjudicatory documents, indicated that from December 16, 2010 to December 28, 2010, the Veteran was stable and his family refused transfer for treatment at a VAMC.  However, a contemporaneous nursing administrative note, dated December 15, 2010, indicated that the case manager at AOMC called and said that medical information had been faxed to the Buffalo VAMC for them to review, "they wanted him to come up but the son felt the 3 hour drive would be too much for his father, the surgeon feels he is ready for discharge but internal medicine doctor feels he needs short term rehab to be able to care for himself at home.  Does your facility have rehab beds available?"  No response appears on the record.

It appears that the family may have been hesitant to have the Veteran transferred due to the distance involved.  It appears from the record that treating medical professionals at that time were in agreement with the caution.  Moreover, it is indicated that due to recurrent symptoms subsequent transfers were contraindicated.

The difference of opinion between the surgeon and the internal medicine doctor indicates that there was some question as to whether the medical emergency had ended and the Veteran could have been transferred from the AOMC to the VAMC for continuation of treatment.  The evidence is thus approximately evenly balanced on this dispositive question.  As the benefit of the doubt doctrine requires that the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the claimant, entitlement to payment for non-VA medical care for the period of December 16, 2010 through December 28, 2010 is warranted.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to payment for non-VA medical care for the period of December 16, 2010 through December 28, 2010 is granted, subject to controlling regulations governing the payment of monetary awards.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


